The disclosure is objected to because of the following informalities: In replacement paragraph [0003], 4th line therein, it is noted that the reference label “031” (i.e. for the cavity) does not appear consistent with the added reference “31” for the “cavity” in amended FIG. 1 and thus appropriate clarification is needed. In replacement paragraph [0019], third line therein, note that the pronoun “it” should be rewritten to indicate the intended feature for clarity and completeness of description. For the amended heading of “DETAIL DESCRIPTION OF THE EMBODIMENTS”, should such a heading be properly placed immediately preceding paragraph [0029], rather than being placed immediately following paragraph [0029], as is the current circumstance? In replacement paragraph [0032], third line therein, it is noted that the recitation of “an opening side” should be rewritten as --the top opening-- for an appropriate characterization. In replacement paragraph [0032], 7th line therein and in replacement paragraph [0038], third & 5th lines therein, note that the recitation of “relative to” should be rewritten as --through--, respectively at these instances for an appropriate characterization. In replacement paragraph [0036], 4th line therein, it is noted that the term “stretches” should be rewritten as --extends-- for an appropriate characterization. In replacement paragraph [0037], line 3, note that the recitation of “open on” should be rewritten as --that passes through-- for an appropriate characterization. In the respective specification descriptions of FIGS. 3 and 4, the descriptions of reference labels (2, 5) still need to be correspondingly provided for clarity and completeness of description.   Appropriate correction is required.
The drawings are objected to because of the following: In FIG. 1, note that the added reference label “31” for the cavity does not appear consistent with the description of “cavity 031”, as described in replacement paragraph [0003].  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the screw rod being “in threaded fitting” with a nut (i.e. amended claim 1) still must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13; 14-17; 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 11, 15 & 16; in claim 14, lines 12, 16, 17; in claim 18, lines 12, 16 & 17: note that it is unclear how the “rod” being “soldered” to “a baseplate” (i.e. in claim 1, line 11; in claim 14, line 12; in claim 18, line 12) relates to the subsequent recitation of the “rod” being “soldered” to “ upper surface of the fixing base” (i.e. in claim 1, lines 15 & 16; in claim 14, lines 16 & 17; in claim 18, lines 16 & 17), respectively at these instance. For example, would the “fixing base” be a part of the “baseplate” or would the “fixing base” and “baseplate” be separate and distinct features? Appropriate clarification is needed.
In claim 5, would this claim be considered redundant, especially given that like limitations have been previously recited in amended claim 1 and thus appropriate clarification is needed?
In claims 8, 9, lines 1 & 2 in each claim, note that it is unclear whether the respective recitations of “the fixing base is a printed circuit board”, at these instances would be an accurate characterization. Note that FIG. 3 of the specification does not appear to describe that the fixing base (6) can be constituted by a printed circuit board. Appropriate clarification is needed.
In claim 14, line 4 and in claim 18, line 4: note that it is unclear how the recitations of “a top opening” and “an opening side” relate to each other (i.e. one in the same physical feature, distinctly different physical features, etc.), respectively at these instances and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, line 3, it is noted that the recitation of “on a top” should be rewritten as --at a top-- for idiomatic clarity.
In claim 1, line 7; in claim 14, line 8; in claim 18, line 8: note that “in” should be rewritten as --inside--, respectively at these instances for an appropriate characterization.
In claim 1, line 10; in claim 14, line 11; in claim 18, line 11: note that --of the resonator dielectric rod-- should be inserted after “cavity” for an appropriate characterization.
In claim 1, line 10; in claim 14, line 11; in claim 18, line 11: note that “relative to” should be inserted as --through-- for an appropriate characterization.
In claim 1, line 15; in claim 14, line 16; in claim 18, line 16: note that --of the housing-- should be inserted after “base” for an appropriate characterization.
In claims 15, 19, line 3 in each claim, it is noted that the respective recitations of “opened on” should be rewritten as --extended through--, at these instances for an appropriate characterization.
Applicant's arguments filed 15 January 2021 have been fully considered but they are not persuasive.
Applicants’ response has been reviewed by the examiner and the following has been determined: In view of applicants’ amendments to the claims and the corresponding arguments in support of the amendments, the examiner has determined that the amended claims now distinguish over the prior art of record; Similarly, amendments made to the claims, the specification and the drawings substantially overcome the majority of issues raised with respect to rejections made under 35 USC 112, paragraph (b) and objections to the specification and drawings. However, outstanding issues remain with respect to certain issues in the specification and drawings, as well as certain issues raised under paragraph 112 (b), as set forth in the above Office action. Accordingly, applicants’ are required to address these outstanding issues in the response to this Office action.
Claims 1-13; 14-17; 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee